1 Jodi K. Swick No. 228634
  jodi.swick@mhllp.com
2 Charan M. Higbee No. 148293
  charan.higbee@mhllp.com
3 McDOWELL HETHERINGTON LLP
  1 Kaiser Plaza, Suite 340
4 Oakland, CA 94612
  Telephone: 510.628.2145
5 Facsimile: 510.628.2146
6 Alec S. DiMario No. 309811
  alec.dimario@mhllp.com
7 McDOWELL HETHERINGTON LLP
  1055 E. Colorado Blvd., Suite 500
8 Pasadena, CA 91106
  Telephone: 213.631.4059
9 Facsimile: 510.628.2146
10
   Attorneys for Defendant
11 THE UNITED STATES LIFE INSURANCE
   COMPANY IN THE CITY OF NEW YORK
12
13                          UNITED STATES DISTRICT COURT
14          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
15
16   ALEXIS MESHI,                                Case No. 8:18-cv-00172-JVS-JDE
17      Plaintiff,
                                                  ORDER ON STIPULATION TO
18                    v.                          DISMISS ENTIRE ACTION WITH
                                                  PREJUDICE
19   THE UNITED STATES LIFE
     INSURANCE COMPANY IN THE CITY                [F.R.C.P. 41]
20   OF NEW YORK, a member of
     AMERICAN INTERNATIONAL
21   GROUP, INC.; and DOES 1 to 10,               Complaint Filed: January 31, 2018
       inclusive,
22
        Defendants.
23
24
25
26
27
28

        Case No. 8:18-cv-00172-JVS-JDE            1
                     ORDER ON STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
1         The Court, upon consideration of the Stipulation to Dismiss Entire Action with
2 Prejudice, dated March 1, 2019, and good cause appearing therefore, now orders as follows:
3         This action hereby is dismissed with prejudice in its entirety and as to all parties, with
4 all parties to bear their own attorney’s fees, costs and expenses.
5         IT IS SO ORDERED.
6
7 Dated: March 04, 2019
8
9
10                                          HON. JAMES V. SELNA

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
              [PROPOSED] ORDER ON STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
